MEMORANDUM **
Leigh A. Ellaby appeals from her jury-trial conviction for making a false statement to a government agency, in violation of 18 U.S.C. § 1001. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Ellaby contends that a question on the I-94W visa waiver form she submitted was fundamentally ambiguous, and hence could not be the subject of a prosecution for making a false statement. In light of the context of the question and the extrinsic evidence, we agree with the district court that the question was not fundamentally ambiguous. See United States v. Culliton, 328 F.3d 1074, 1079 (9th Cir.2003) (holding that context and extrinsic evidence are considerations relevant to whether a question on a form is fundamentally ambiguous). Accordingly, the district court did not err when it denied both Ellaby’s motion to dismiss the indictment and her motion for judgment of acquittal.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.